*591ORDER
PER CURIAM.
Plaintiff, Northland National Bank, brought suit against defendants, Dr. Roland Tullberg and Kathryn Miller, for negligent misrepresentation. Specifically, plaintiff alleged that defendants negligently misrepresented Dr. Tullberg’s power and authority to execute certain documents on behalf of the Maryville R-II School District. The jury returned a verdict in favor of defendants. The court entered judgment on the jury’s verdict and denied plaintiff’s motion for a new trial. Plaintiff appeals.
Judgment affirmed. Rule 84.16(b).